Judgment and order reversed on the law, and new trial granted, with costs to appellant to abide event. Held, that upon the evidence the question of defendant’s negligence was one of fact for the. jury. The testimony of the witness Enos as to the position of the motor cycle at about the time of the collision, the marks of the wheels upon the surface of the road and the position of the vehicles after the accident, made a prima facie ease that defendant violated the provisions of section 286, subdivision 9, of the Highway Law,† and section 12, subdivision 6, of the General Highway Traffic Law. All concur.

 Added as § 286, subd. 3, by Laws of 1910, chap. 374, as amd. by Laws of 1918, chap. 540.— [Rep.